DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-12 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 6/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.	The drawings have been reviewed and are accepted as being in compliance with the provisions of 37 CFR 1.121.


Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1- 12 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1- 19 of US No. 11416629 Although the conflicting claims are not identical, they are not patentably distinct from each other because claims the instant application substantially recite the limitations of claims 1- 19.
The claim merely omits certain the underlined limitations and replaces the bolded limitations as shown in comparison table below.

Claim 1 (instant application)
Claim 1, 11416629
1. A system, comprising: one or more hardware processors; and a non-transitory storage medium having stored therein instructions which are executable by the one or more hardware processors to perform operations comprising: connecting, by a client, to a fileserver of a data protection system; initiating, by an application hosted at the client, a filesystem operation that is associated with a master pseudofs of the fileserver, and the master pseudofs comprises a non-virtual filesystem that is accessible by the client; creating, at the client, and on an as-needed basis, a client-specific pseudofs that comprises only those nodes of the master pseudofs that the client is authorized to access, and the client-specific pseudofs comprises a virtual filesystem whose configuration is derived from a configuration of the non-virtual filesystem of the master pseudofs, wherein the nodes comprise respective path components, and the client-specific pseudofs provides a discrete view to the client that shows only those path components that the a client is allowed to access; and performing, at the client, the filesystem operation using the client- specific pseudofs.
1. A method, comprising performing the following operations:




 connecting, by a client, to a fileserver of a data protection system; initiating, by an application hosted at the client, a filesystem operation that is associated with a master pseudofs of the fileserver, and the master pseudofs comprises a non-virtual filesystem that is accessible by the client; creating, at the client, and on an as-needed basis, a client-specific pseudofs that comprises only those nodes of the master pseudofs that the client is authorized to access, and the client-specific pseudofs comprises a virtual filesystem whose configuration is derived from a configuration of the non-virtual filesystem of the master pseudofs, wherein the nodes comprise respective path components, and the client-specific pseudofs provides a discrete view to the client that shows only those path components that the client is allowed to access; and performing, at the client, the filesystem operation using the client-specific pseudofs.



	
Reasons for Allowance
6.	Claims 1-12 would be allowable if rewritten or amended to overcome the double patenting rejection(s).
	The following is an examiner’s statement of reasons for allowance:  The present invention relates to METHOD FOR DYNAMIC PSEUDOFS CREATION AND MANAGEMENT IN A NETWORK FILESYSTEM.  The closest prior art Kilaru et al (US 2017/0235647) is directed to DATA PROTECTION OPERATIONS BASED ON NETWORK PATH INFORMATION. However, Kilaru either singularly or in combination fail to anticipate or render obvious the recited features initiating a filesystem operation associate with a master pseudofs fileserver, and it comprising a non-virtual filesystem accessible to the client that is authorized to access, comprising a virtual filesystem of the master pseudofs and a respective path, only accessible with a discrete view only to the approved client.
These features in conjunction with all other limitations of the dependents and independent claims render claims 1-12 allowable.


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Chatley et al. (US 8,315,999) relates to Policy-based file management for a storage delivery network, specifically by a service level agreement (SLA) containing one or more policies governing handling of file requests from the user; determining if the SLA dictates redirecting the file request to a predetermined storage node; if the SLA dictates redirecting the file request to a predetermined storage node, redirecting the file request to the predetermined storage node.
Kumarasamy et al (US 9,886,346), relates to Data associated with the multiple applications and/or agents may reside on a single LUN or volume. The data storage system can take a single snapshot of the LUN or volume, and generate metadata regarding which portion of the snapshot is related to which application. The single snapshot can be stored in one or more secondary storage devices.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        December 17, 2022